124 Ga. App. 471 (1971)
184 S.E.2d 359
DUNAHOO
v.
THE STATE.
46575.
Court of Appeals of Georgia.
Submitted September 20, 1971.
Decided September 28, 1971.
Glenn Zell, for appellant.
HALL, Presiding Judge.
Defendant appeals from the order revoking his probation. The sole ground for the petition of revocation was that defendant had violated a condition of probation requiring him to maintain a conventional haircut.
We have held this type of condition to be invalid in the recent case of Inman v. State, 124 Ga. App. 190 (183 SE2d 413). It follows that the court is without power to revoke a probation based on a violation of an invalid condition.
Judgment reversed with direction that the above condition be deleted from defendant's order of probation and that his probation be reinstated. Eberhardt and Whitman, JJ., concur.